Per Curiam.

We agree with the court of appeals. Since Sturges v. Longworth (1853), 1 Ohio St. 544, we have approved of a court of common pleas’ appointing a guardian ad litem, literally a guardian for the case, who has no duties prior to the institution of a suit or after its termination but whose sole duty is to defend in a particular cause. Civ.R. 17(B) authorizes a court, as incident to its power to try a case, to order the appointment of a guardian ad litem. Robinson’s remedy was appeal from that order. Mandamus will not issue where, as here, there was an adequate remedy at law.
The judgment of the court of appeals is hereby affirmed.

Judgment affirmed.

*432Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.
Wright, J., not participating.